NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

             DANA REDETTE REDFIELD,
                    Petitioner,

                             v.
       OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
                __________________________

                        2011-3008
                __________________________

   Petition for review of the Merit Systems Protection
Board in AT0845100771-I-1.
              ___________________________

                 Decided: March 14, 2011
               ___________________________

      DANA REDETTE REDFIELD, of Hixson, Tennessee, pro
se.

    JEFFREY D. KLINGMAN, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and DEBORAH A.
BYNUM, Assistant Director. Of counsel was WADE M.
REDFIELD   v. OPM                                         2


PLUNKETT, Office of the General Counsel, Office of Per-
sonnel Management, of Washington, DC.
             __________________________

  Before BRYSON, SCHALL, and MOORE, Circuit Judges.
PER CURIAM.

                         DECISION

    Dana Redette Redfield appeals a decision of the Merit
Systems Protection Board dismissing her appeal because
she voluntarily entered into a settlement agreement with
the Office of Personnel Management (“OPM”). We affirm.

                       BACKGROUND

    Ms. Redfield worked for the United States Postal Ser-
vice until March 2007 when she was separated from
federal service. After her separation, she began receiving
retirement annuity benefits. The retirement benefits
were initially set at 60 percent of her “high-three” average
salary, i.e., her average salary during the three years in
which her annual salary was the highest. In May 2007,
she became eligible for disability insurance benefits from
the Social Security Administration. At that time, her
retirement benefits should have been reduced to approxi-
mately 22 percent of her salary when she became eligible
for disability benefits. OPM, however, did not adjust her
retirement benefits until July 2009. OPM subsequently
determined that Ms. Redfield had been overpaid in the
amount of approximately $33,000 and would be required
to refund the overpayment.

    In September 2009, Ms. Redfield requested that the
OPM reconsider its decision. After reconsideration, OPM
determined that its previous calculation was erroneous,
3                                         REDFIELD   v. OPM


and it corrected the amount of the overpayment to ap-
proximately $25,000. OPM ruled that Ms. Redfield could
repay that amount by submitting a lump sum payment or
by having her retirement benefits reduced by approxi-
mately $280 per month for 89 months.

    Ms. Redfield appealed OPM’s decision to the Board.
She contended that she was not at fault for the overpay-
ment, that requiring her to refund the overpayments
would be against equity because it would cause her finan-
cial hardship, and that she had relied upon the overpay-
ments to her detriment. Before the Board issued a
decision in her appeal, however, Ms. Redfield and OPM
informed the administrative judge that they had entered
into a settlement agreement. The terms of the agreement
were read into the record of the Board proceedings. Ms.
Redfield agreed to “withdraw her appeal” of the Board’s
reconsideration decision and to “resolve this matter
without further administrative appeal or litigation.” She
agreed to repay approximately $25,000 by having her
retirement benefits reduced by $50 per month for 495
months and by $21 for one month. Ms. Redfield orally
agreed to all of the settlement terms. She also repre-
sented to the administrative judge that she understood
the agreement, that she was entering into the agreement
voluntarily, and that she was requesting that her appeal
be withdrawn in light of the agreement.

     The administrative judge issued a decision dismissing
the appeal on the basis of the settlement agreement.
After that decision became final, Ms. Redfield petitioned
for review by this court.
REDFIELD   v. OPM                                       4


                       DISCUSSION

    Ms. Redfield appeals the dismissal of her case on sub-
stantive grounds without alleging any defect in the set-
tlement agreement. The settlement agreement, however,
bars her from obtaining relief unless the settlement
agreement can be set aside. A settlement agreement can
be set aside only if “the agreement is unlawful, was
involuntary, or was the result of fraud or mutual mis-
take.” Sargent v. Dep’t of Health & Human Servs., 229
F.3d 1088, 1091 (Fed. Cir. 2000). Ms. Redfield does not
make any showing that the agreement was flawed in any
of those respects. Instead, she contends that she should
be granted relief from the repayment obligation that she
agreed to in the settlement agreement because her income
is low and her expenses are high. Those contentions,
however, do not provide a basis for finding the settlement
agreement unlawful and releasing her from the terms of
the agreement to which she consented. She also contends
that she did not know the Social Security Administration
would award her disability benefits. That contention
similarly fails to provide any reason to question the
validity of the settlement agreement. Appellants who
challenge the validity of a settlement agreement bear a
“heavy burden” in establishing that the settlement was
improper. Tiburzi v. Dep’t of Justice, 269 F.3d 1346, 1355
(Fed. Cir. 2001). Because Ms. Redfield has not shown any
reason to set aside the settlement agreement, we affirm
the administrative judge’s dismissal of her appeal.

   No costs.

                      AFFIRMED